Citation Nr: 0701711	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to March 
1964.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The issue of entitlement to service 
connection for coronary artery disease is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's current depressive disorder is related to military 
service.


CONCLUSION OF LAW

A depressive disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for a depressive disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in December 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in June 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records and indicated private medical records have been 
obtained.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran's service medical records reflect no symptoms, 
treatment, or diagnoses of a depressive disorder.  On his 
February 1962 enlistment examination report, the veteran 
denied depression or excessive worry but indicated that he 
had, or had had, nervous trouble, and the examiner noted a 
"nervous stomach".  In a February 1962 statement, a private 
physician noted that the veteran was seen in 1957 and 1958 
with upper digestive tract complaints that were attributed to 
nervous tension.  In April 1963, the veteran was seen for a 
check up for complaints of sinus trouble, feeling run down, 
and eyes burning.  He also complained that his nerves were on 
edge and that he had occasional episodes of depression.  
There were no further complaints for the remainder of 
service, and at the time of his separation examination in 
March 1964, the veteran denied having or having ever had 
depression, excessive worry, and nervous trouble of any sort.  
Clinical evaluation of his psychiatric system was normal.

After separation from military service, a July 1981 private 
medical report stated that the veteran complained of anxiety, 
depression, and phobias.  The veteran reported that

[h]is psychiatric difficulties began 
about four years ago.  This included a 
gradual onset of depressive illness 
compatible with major depressive 
disorder.  He became gradually more 
obsessive about his mother's possible 
suicide in the past in a one car 
accident.  This extended to where he was 
phobically anxious [of things] that might 
remind him of his mother's suicide.

The diagnosis was phobia disorder, major depressive disorder 
with panic attacks, and probably passive aggressive 
personality.  Depressive disorders have been frequently 
diagnosed from July 1981 to the present.

A January 1993 private medical report stated that the veteran 
had been disabled due to depression, obsessive compulsive 
symptoms, and panic attacks since 1988.  The veteran reported 
"that this started in approximately 1977 after his 
mother['s] suicide in 1974."

A February 1995 private medical report stated that the 
veteran's mother had depression when she was about 50 years 
old and committed suicide in 1974 by motor vehicle accident.  
The veteran "said this was very traumatic and precipitated 
the depression."

In an April 1995 private medical report, the veteran stated 
that "his problem with depression began after his mother 
suicided when he was 35 years old."  He further stated that 
he felt guilty about her death and could have done more for 
her as an adult.  The veteran stated that this guilt grew in 
intensity and he became increasingly depressed.  He stated 
that he no longer felt this intense guilt, but his mother's 
suicide continued to be a major unresolved loss.  A second 
April 1995 private medical report stated that the veteran had 
been suffering from major depression for 20 years, after the 
death of his mother, who had committed suicide.

A September 1995 private medical report stated that the 
veteran was first hospitalized for depression in 1980.

In an October 2003 statement associated with the veteran's 
claim for service connection, the veteran stated that he 
began to feel depressed during basic training.  He stated 
that the depression was due to leaving his parents alone 
without any help to run the farm.  The veteran stated that 
these feelings intensified with time as he found out that 
they were having difficulty finding help.  He also stated 
that his depression intensified when he was assigned to 
permanent duty at Dyess Air Force Base.  The veteran stated 
that his depression began to affect his judgment, ability to 
perform his job, and ability to get along with his 
supervisors.  He stated that he resented authority and had an 
incident with a superior which led to a court martial.  The 
veteran stated that at that point he was so depressed and 
discouraged that he applied for, and was granted, a discharge 
due to hardship.  The veteran stated that it was not long 
after his discharge that the anxiety and depression started 
bothering him so badly that he had to seek medical help.  The 
veteran stated that this continued until 1981, at which time 
he had to be hospitalized and was totally disabled.  The 
veteran further stated that his disability due to depression 
continued until 1983, when he was able to return to work, but 
resumed again in 1988.

The medical evidence of record does not show that the 
veteran's depressive disorder is related to military service 
to include one complaint of depression in service.  Although 
at the time of enlistment the veteran complained of having 
had nervous trouble, he denied depression or excessive worry 
and his psychiatric was clinically evaluated as normal.  In 
addition, although on one occasion in 1963 he complained of 
episodes of depression, there were no further complaints for 
the remainder of service and he specifically denied having or 
having ever had depression, excessive worry, and nervous 
trouble of any sort at time of separation.  Moreover, 
clinical evaluation of his psychiatric system was normal at 
the time of separation in March 1964 and the first medical 
evidence of record that diagnosed a psychological condition 
was dated in July 1981, over 17 years after separation from 
active duty.  

With regard to the long evidentiary gap in this case between 
active service and the earliest evidence of a mental 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an mental disorder in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of a mental disorder for 
many years between the period of active duty and the medical 
reports dated in 1981 is itself evidence which tends to show 
that a mental disorder did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition to the absence of any evidence of a mental 
disorder for many years after service in this case, the Board 
also notes that the veteran has repeatedly stated that his 
depression began in 1977 and was a direct result of his 
mother's suicide in 1974.  Not only did the veteran state 
this in the July 1981 private medical report that first 
diagnosed a depressive disorder, but also in multiple private 
medical reports from January 1993, February 1995, and April 
1995.  In fact, the evidence shows that the only time the 
veteran has ever stated that his depression was due to 
something other than his mother's suicide was in the October 
2003 statement associated with his claim for service 
connection.  Furthermore, the Board notes that in the October 
2003 statement the veteran claimed that he had to seek 
medical help shortly after discharge from active duty.  
However, the September 1995 private medical report stated 
that the veteran was first hospitalized for depression in 
1980, approximately 16 years after separation from active 
service.  Prior to October 2003, the veteran had stated that 
his earliest manifestation of depression had been in 1977, 
approximately 13 years after separation from active service.

The veteran's statements alone are not sufficient to prove 
that his depressive disorder had its onset in service or is 
related to a disease or injury incurred in military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his depressive 
disorder is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In addition, his statements about the onset of his depressive 
disorder have been inconsistent in this case.  In this 
regard, the Board notes that competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board finds that in this case the statements the 
veteran made about when he first began experiencing symptoms 
of depression when seeking treatment for that disorder are 
more credible than those he made when seeking VA compensation 
for it.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

Concerning the credibility of the evidence, the Board notes 
that "definitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  In this case, the 
veteran's statements to examiners in the 1980s and 1990s that 
the symptoms of his depressive disorder first began many 
years after service, not in service, "hangs together" in a 
consistent manner with the other evidence of record which 
show only one complaint in service, no diagnosis of or 
treatment for a mental disorder in service, no complaints or 
diagnosis of a mental disorder at the time of separation in 
March 1964 but rather a finding that his psychiatric system 
was normal, and no evidence of a depressive disorder for many 
years after service.  Accordingly, the manner in which the 
veteran's statements when being treated for his disorder many 
years after service "hangs together" with this evidence of 
record renders those statements more believable and 
convincing than the statements he made in 2003 when seeking 
VA compensation.

Finally, the Board notes that VA regulations provide that VA 
will assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  Because the requirements in subsections 
(B) and (C) are not met with regard to the claim for service 
connection for a depressive disorder, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Maxson, 230 F.3d at 1333; Mense, 1 Vet. App. at 356; cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  Concerning this, the Board notes that the 
requirements of subsection (B) have not been met because the 
evidence shows only a single complaint of depression by the 
veteran in service but no event, injury, or disease in 
service.  Moreover, the evidence is sufficient to decide the 
claim because of the numerous medical reports dating from 
1981 to the present showing that the depressive disorder had 
its onset many years after service.

For the reasons noted above, service connection for a 
depressive disorder is not warranted.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for depressive disorder.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a depressive disorder is denied.


REMAND

Service connection for coronary artery disease was denied in 
a June 2004 rating decision, and the veteran was notified of 
the denial by a letter dated on June 28, 2004.  In August 
2004, the veteran submitted a notice of disagreement with the 
June 2004 rating decision.

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a statement of the case as to 
the issue of service connection for coronary artery disease.  
38 C.F.R. § 19.26 (2004).  The Board is, therefore, obligated 
to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to service connection for 
coronary artery disease.  See 38 C.F.R. 
§§ 19.29, 19.30 (2006).  The veteran and 
his representative are reminded that to 
vest jurisdiction over this issue with 
the Board, a timely substantive appeal to 
the June 2004 rating decision must be 
filed.  38 C.F.R. § 20.202 (2006).  If 
the veteran perfects the appeal as to 
this issue, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


